Counsel for petitioner argues in large part upon the theory that the rule announced by the Court of Appeals has been altered since the change in our procedural matter abolishing bills of exceptions. But we have found nothing in the new statute justifying this conclusion. Indeed, we have considered it otherwise, as disclosed in Woodward Iron Co. v. Earley,247 Ala. 556, 25 So. 2d 267. And in Piper v. Halford, 247 Ala. 530,25 So. 2d 264, the defendant pursued the proper course as to his motion for a new trial, the ruling on which was duly considered.
It results that the writ is due to be denied. It is so ordered.
Writ denied.
BROWN, LIVINGSTON, and SIMPSON, JJ., concur.